Citation Nr: 1200121	
Decision Date: 01/04/12    Archive Date: 01/13/12

DOCKET NO.  08-28 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder and posttraumatic stress disorder (PTSD). 

4.  Entitlement to service connection for headaches.

5.  Entitlement to service connection for a vestibular disorder.

6.  Entitlement to service connection for unspecified muscle, joint and neck pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from October 1990 to November 1996.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Offices (ROs) in Roanoke, Virginia which confirmed and continued the previously denied claim of entitlement to service connection for bilateral hearing loss on the basis that no new and material evidence had been received to reopen the claim and denied entitlement to service connection for major depressive disorder, PTSD, a vestibular disorder, headaches and unspecified muscle, joint and neck pain.

The Board is cognizant of the recent decision of the U.S. Court of Appeals for Veterans Claims, Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the Court found that the Board erred in not considering the scope of the Veteran's claim for service connection for PTSD as including any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record (in that case, a diagnosis of anxiety neurosis).  In light of Clemons, and based on the medical evidence of record, the Board has recharacterized the Veteran's claim as one for service connection for an acquired psychiatric disorder, to include majpr depressive disorder and PTSD. 

The issues of entitlement to service connection for headaches and a vestibular disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a final April 1997 rating decision, the RO denied entitlement to service connection for bilateral hearing loss.

2.  The evidence received since the April 1997 rating decision is neither cumulative nor redundant, relates to an unestablished fact necessary to substantiate the claim for service connection for bilateral hearing loss, and raises a reasonable possibility of substantiating the claim. 

3.  The competent evidence shows that the Veteran's bilateral hearing loss, which existed prior to service, was not aggravated by active service or any incident of service.

4.  There is competent medical evidence of the diagnosis of an acquired psychiatric disorder, to include PTSD; competent medical evidence establishing a link between current symptoms of PTSD and an in-service stressor; and credible supporting evidence that the claimed inservice stressor occurred.  

5.  The evidence does not show the Veteran to have a current unspecified muscle, joint and neck disability.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).

2.  Bilateral hearing loss clearly and unmistakably preexisted service and was not aggravated therein.  38 U.S.C.A. §1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310, 3.385 (2011).

3.  The criteria for service connection for an acquired psychiatric disorder, to include PTSD, are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011). 

4.  An unspecified muscle, joint and neck disability was not incurred or aggravated during service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A supplemental statement of the case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Regarding the claims of whether new and material has been submitted to reopen a claim of service connection for bilateral hearing loss and entitlement to service connection for an acquired psychiatric disorder, to include PTSD, the instant decision is fully favorable to the Veteran.  In light of this, no further discussion of the VCAA is required as to these issues.  

With respect to the remaining issues being decided at this time, the RO provided notice to the Veteran in March 2006 and November 2006 letters, prior to the date of the issuance of the appealed March 2007 rating decision.  The letters explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, no further development is required with respect to the duty to notify.

Additionblly, the record reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of service, VA treatment records and the report of January 1997, October 2008, February 2009 and March 2009 VA examinations.  Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by the Veteran's representative on his behalf.  The Board finds that no additional RO action to further develop the record on the claims is warranted.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  Therefore, the Board may proceed with appellate review at this time.


I.  New and material evidence- bilateral hearing loss

Factual Background and Analysis

In an April 1997 rating decision, the RO denied service connection for bilateral hearing loss on the basis that the Veteran's claim was not well grounded.  Specifically, there was no evidence that the Veteran had a current diagnosis of bilateral hearing loss.

At the outset, the Board notes that the provisions of the VCAA provided for readjudication of claims that were finally denied as not well grounded between July 14, 1999, and November 9, 2000, without the need for new and material evidence.  Pub.L. 106-475, § 7, Nov. 9, 2000, 114 Stat. 2099.  In this case, the Veteran's request to reopen the claim was received in February 2006.  Because the request to reopen was received more than two years after the effective date of the Veterans Claims Assistance Act of 2000, the claim is not subject to readjudication without regard to the prior decision.  Pub. L. 106-475, § 7, Nov. 9, 2000, 114 Stat. 2099.  Accordingly, the Veteran is required to submit new and material evidence to reopen the claim for service connection for bilateral hearing loss.  38 U.S.C.A. § 5108.

As noted above, the Veteran's claim for service connection for bilateral hearing loss had previously been considered and was denied in an April 1997 rating decision on the basis that there was no evidence of a current diagnosis of bilateral hearing loss.  The Veteran was notified of this decision but did not appeal.

As the Veteran did not appeal the April 1997 rating decision, that decision is now final based on the evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  See also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

As noted, the Veteran sought to reopen his claim in February 2006.  In this regard, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final denial of the claim is the RO's April 1997 denial of service connection for bilateral hearing loss.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

Evidence received since the April 1997 rating decision includes VA treatment records, which provide a diagnosis of bilateral hearing loss.  Specifically, a February 2009 VA examination recorded hearing loss levels that met a current hearing loss disability as defined by 38 C.F.R. § 3.385.

The prior denial of service connection for hearing loss was based on a lack of evidence of bilateral hearing loss following service.  The February 2009 VA examination demonstrates a current bilateral hearing loss disability following service.  Hence, this evidence raises a reasonable possibility of substantiating the Veteran's claim for service connection.  As noted above, for purposes of determining whether the claim should be reopened, the evidence is presumed to be credible.

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for bilateral hearing loss have been met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 

II.  Service Connection

Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty for training or injury incurred or aggravated while performing inactive duty training.  38 U.S.C.A. §§ 101(24), 106, 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Moreover, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

A veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted at entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111.  To rebut the presumption of sound condition upon entry into service under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d. 1089 (Fed. Cir. 2004). 

To satisfy the second requirement for rebutting the presumption of soundness, the government must show, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006).

The Board has reviewed all the evidence in the Veteran's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

A.  Hearing Loss

Laws and Regulations

If sensorineural hearing loss becomes manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of hearing loss during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).

A disorder may be service connected if the evidence of record, regardless of its date, shows that the Veteran had a chronic disorder in service or during an applicable presumptive period, and that the Veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Tests are less than 94 percent.  38 C.F.R. § 3.385.  Additionally, it is noted that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Factual Background and Analysis

The Veteran contends that his current bilateral hearing loss was the result of noise exposure from explosions and demolitions while he was stationed in Panama.  Alternatively, he claims that his hearing loss is a result of his ingestion of Larium, an anti-malaria drug while serving in Panama.

Audiometric testing at the Veteran's entrance examination on October 8, 1991, revealed pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
25
x
35
LEFT
35
15
25
x
40

The enlistment examination noted that the Veteran had mild to moderate bilateral hearing loss.  It was also reported that the Veteran had ear operations as a child to prevent infections.  

Audiometric testing in  on October 21, 1991 revealed pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
5
20
30
LEFT
30
15
25
25
25

The examiner noted that the Veteran was routinely exposed to hazardous noise. 

Another audiogram performed in January 1992 showed clinically normal hearing, except at 500 Hz bilateral, where a puretone threshold was 30. 

Later during service, the Veteran complained of fluctuating hearing loss in February 1992.  He described himself as "partially deaf," and indicated that he had to read lips.  At that time, audiometric testing showed clinically normal results in the right ear.  In the left ear, results were also clinically normal except at 4000 Hz, at which the puretone threshold was 40.

Also in service, a February 1995 treatment note reflected a history of otitis media.  The current diagnosis was also otitis media.

A September 1995 treatment report noted a left ear infection.

Audiometric testing at the Veteran's separation examination in June 1996 revealed pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
25
x
35
LEFT
35
45
25
x
40

A history of ear infections was noted, as well as the Veteran's reports of problems with hearing.  The examiner noted mild to moderate mixed hearing loss.

Post-service, the Veteran underwent a VA examination in January 1997.  He reported a history of recurrent noise exposure and acoustic trauma in the Army as a combat engineer dealing with explosives, heavy equipment and weapons.  He had a history of frequent ear infections in his left ear while in service.

Audiometric testing in January 1997 revealed pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
15
20
25
LEFT
30
25
5
25
30

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 100 percent in the left ear.  

In a January 2006 letter, a private physician noted that the Veteran had presented with bilateral hearing loss and sinusitis in December 2005.  The physician found that the Veteran had bilateral middle ear effusions and retracted tympanic membranes.  Audiograms demonstrated mixed hearing loss bilaterally.  He smoked 1 1/2 pack of cigarettes a day and had a history of ear infections and myringotomies with tubes as a child.  The physician also noted that in January 2006 he performed bilateral myringotomies, which removed serous fluid from the right tympanic membrane.  The Veteran's hearing improved symptomatically.

A February 2006 private audiometric report indicates some hearing loss at 2000, 3000, and 4000 Hz.  

The Veteran underwent a VA audiologic examination in February 2009.  The examiner noted that the Veteran was a combat engineer who was exposed to noises from explosions and demolitions while stationed in Panama.


Audiometric testing in February 2009 revealed pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
25
30
40
LEFT
45
45
25
30
40

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 100 percent in the left ear.  

The examiner opined that hearing loss was unlikely related directly to the Veteran's military service.  He noted that in 2002, tobacco abuse was reported in records associated with the Veteran's treatment for Eustachian tube dysfunction (ETD).  The examiner noted that smoking exacerbates ETD and complicates the healing process associated with pressurizing equalizing (PE) tube placement/retention.  The Veteran's ETD caused his chronic ear infections and associated hearing loss.  Service treatment records from 1992 noted that a referral for removal of adenoids.  Private treatment records also attribute the Veteran's chronic ETD to enlarged tonsils and inflamed adenoids.  The examiner was unaware of any medical evidence suggesting that explosions associated with demolition work, changes in pressure associated with parachuting, or prophylactic Larium were shown to cause to enlarged tonsils or inflamed androids and hence, it was unlikely, that these experiences on active duty caused the ETD that his private physician cited as the cause of his chronic ear problems.  

The examiner noted that the type of hearing loss (conductive) associated with hearing changes due to ETD is more likely to have a protective effect against the type of hearing loss associated with hearing changes due to noise exposure as the conductive component acts as an anatomical hearing protector.  Thus, hearing loss was unlikely to be secondary to prophylactic anti-malarial treatment in service.  While the treatment in question may cause a temporary threshold shift, it is well documented that hearing returns to pre-treatment levels when treatment is discontinued.  

The examiner also noted that a comparison of hearing thresholds between induction and discharge reveal a significant improvement in hearing.  This degree of fluctuation in hearing levels was common in patients with a conductive hearing loss- the type associated with chronic middle ear dysfunction and a comparison of testing throughout service shows similar fluctuations in air conduction thresholds.  Bone conduction thresholds associated with sensorineural hearing levels remained within normal limits.  Therefore, the examiner determined that the evidence suggests that the Veteran did not suffer any more than normal fluctuations associated with chronic middle ear dysfunction- a condition which predated military service and which was clearly not exacerbated by such service.  The examiner noted that this opinion was further reinforced by the fact that the Veteran was afforded a hearing examination for compensation in January 1997 where the only hearing change noted were conductive rather than sensorineural (sensorineural changes would be seen with both noise-induced hearing loss or any residual effects of Larium).  Again, the thresholds in 1997 were better than those recorded at induction and, indeed, demonstrate, some further improvement over those recorded in 1996.  At that time, his complaints were the same that he voiced today.  

In the examiner's opinion, the Veteran did not suffer any changes in his hearing while on active duty attributable to noise exposure because the type of hearing loss shown upon discharge was not consistent with hearing changes due to noise.  The type of hearing loss associated with both noise exposure and with Larium is sensorineural in nature and the Veteran shows no evidence of sensorineural hearing loss as of his examination in January 1997.

Considering the claims for service connection for bilateral hearing loss in light of the record and the governing legal authority, the Board finds that the claim must be denied.

The Veteran's entrance examination indicated bilateral hearing loss.  As such, a defect was noted and the presumption of soundness does not apply.  The next question for consideration, then, is whether such preexisting hearing loss was aggravated by service.

In this case, there is no indication in the Veteran's service treatment records that his underlying bilateral hearing loss worsened during active service as a result of any acute in-service exacerbation.  See Davis, 276 F. 3d at 1341, and Hunt, 1 Vet. App. at 292.

The post-service medical evidence also does not support a finding that that Veteran's pre-service bilateral hearing loss was aggravated by service.  Indeed, there is no competent evidence contemporaneous to the Veteran's service or in the decades since his service separation which indicates otherwise.   The VA examiner in February 2009 determined that the Veteran did not suffer any changes in his hearing while on active duty that attributable to noise exposure, because the type of hearing loss exhibited upon discharge was not consistent with hearing changes due to noise.  In the examiner's opinion, the Veteran did not suffer any more than normal fluctuations associated with chronic middle ear dysfunction- a condition which predated military service.

There otherwise is no other record during or after service which would support a medical determination that the Veteran's bilateral hearing loss, which existed prior to service, had been aggravated by service. 

As the record reflects that the Veteran's bilateral hearing loss existed prior to service and was not aggravated by service, the claim must be denied.

The Board acknowledges the Veteran's contentions of noise exposure in service.  Such exposure is not in dispute here.  However, the record establishes a preexisting disability to to which the current hearing loss has been attributed.  There is no evidence indictaing a worsening of the preexisting condition in service.  Therefore, although the Veteran was exposed to noise in service, such cannot serve as a basis for a grant of service connection here.  Moreover, the Board recognized the Veteran's claim that his bilateral hearing loss loss is due to to the ingestion of Larium during service.  However, the February 2009 VA examiner determined that hearing loss was unlikely to be secondary to prophylactic anti-malarial treatment in service, as it was well documented that hearing returns to pre-treatment levels when Larium treatment is discontinued.  
The examiner's opinion is deemed highly probative, as it was provided following a review of the record and was accompanied by a clear rationale.

The Veteran himself believes his hearing loss is due to active service,  However, 
the matter of medical etiology is within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran is not shown to be other than a layperson without the appropriate medical training and expertise, he is not competent to render a probative (i.e., persuasive) opinion on a medical matter.  Moreover, to the extent that the holding in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) can be interpreted to enable a lay person to speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg, the question of causation here involves a more complex relationship that the Veteran is not competent to address.

Based on the evidence above the Board finds the criteria for service connection for bilateral hearing loss are not met.  Accordingly, the claim must be denied. 

B.  An acquired psychiatric disorder, to include PTSD.

Laws and Regulations for PTSD

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a) (2011); a link, established by medical evidence, between current symptomatology and an in-service stressor; and credible supporting evidence that the claimed in- service stressor actually occurred.  38 C.F.R. § 3.304(f).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).

VA's General Counsel has held in a precedent opinion that "the ordinary meaning of the phrase 'engaged in combat with the enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a Veteran participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality."  The  determination as to whether evidence establishes that a Veteran engaged in combat with the enemy must be resolved on a case-by- case basis with evaluation of all pertinent evidence and assessment of the credibility, probative value, and relative  weight of the evidence.  VAOGCPREC 12-99 (Oct. 18, 1999).

The evidentiary standard outlined in 38 C.F.R. § 3.304(f)(3) for establishing in-service stressors in claims for PTSD was recently relaxed, adding to the types of claims VA will accept through credible lay testimony alone.  The new regulations provide that  if a stressor claimed by a veteran is related to the veteran's  fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in- service stressor.  

The DSM-IV diagnostic criteria for PTSD include exposure to a traumatic event in which the person experienced, witnessed, or was confronted with an event or events that involved actual or  threatened death or serious injury, or a threat to the physical integrity of self or others; and a response that involved intense fear, helplessness, or horror.  Additional diagnostic criteria must be met before a diagnosis of PTSD is warranted. 


Factual Background and Analysis

The Veteran claims that he has PTSD as a result of his service.  Specifically, he claims that he developed PTSD as a result of his involvement in Panama during Operation Safe Haven, where he assisted with preventing riots.

In a July 2008 letter, a Joint Service Records Research Center (JSRRC) coordinator determined that the Veteran's reported stressor is conceded because his military file shows that he took part in Operation Safe Haven where disturbances that resulted in injuries took place.  Thus, the Board finds that he was exposed to traumatic incidents during active service.

In this case, the record reflects multiple psychiatric diagnoses, including major depression, depression not otherwise specified (NOS), and PTSD.  

The service treatment records are silent for any psychiatric complaints or treatment.  The June 1996 separation examination shows normal findings.

Post-service, the Veteran underwent a VA neuropsychology screening examination in January 2006.  He reported a history of depression and adjustment difficulties that began after a parachute accident, which led to a medical discharge from service.  Stressors included witnessing a plane crash, unpleasant events out of his control while in Panama, and a parachuting accident.  The physician determined that the Veteran met the DSM-IV diagnostic criteria for chronic PTSD.  He also met the DSM-IV diagnostic criteria for recurrent, moderate major depressive disorder.   The physician opined that the Veteran's mefloquine (Larium) use could not be ruled out as a contributing factor to the development of his psychiatric distress.  It was possible that his exposure to multiple traumatic events prior to his deployment in Panama may have increased his vulnerability to the adverse effects of the drug.

The Veteran underwent a VA examination in October 2008.  The Veteran again reported the stressors associated with his time in Panama as well as a parachute jump where he crashed.  The examiner noted that the Veteran did endorse symptoms that were consistent with the DSM-IV diagnosis of PTSD but there was some question as to the intensity of such symptoms and its impact on functioning.  A diagnosis was deferred.

The Veteran underwent a VA examination in May 2009.  It was noted that he was depressed and irritable since his in-service parachuting accident in 1995.  The examiner determined that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD.  The examiner noted that it was not clear whether the depressive symptoms were due to a mild head injury incurred in service during a parachute jump accident, the loss of his military career, the possible side effects of Larium, or a combination thereof.  Therefore, he concluded that a diagnosis of depressive disorder NOS was most appropriate. The examiner further noted that the Veteran was not endorsing PTSD symptoms.

While there is conflicting evidence regarding whether the Veteran meets the criteria for a diagnosis of PTSD, with resolution of reasonable doubt in favor of the Veteran, the Board finds that the Veteran has met the criteria for a diagnosis of PTSD as part and parcel of any psychiatric disorder, however diagnosed.

As noted above, the Board has found that the Veteran was exposed to traumatic incidents, as described during active service.

With respect to whether there is a valid diagnosis of PTSD linked to this confirmed stressor, the VA neuropsychology in January 2006 noted that the Veteran's PTSD and depressive symptoms resulted from his stressors of witnessing a plane crash, unpleasant events that occurred in Panama, and a parachuting accident.  Larium use could also not be ruled out as a contributing factor.

In the Board's opinion, the evidence is supportive of a diagnosis of PTSD linked to his in-service stressor.  Significantly, none of the evidence of record gives any indication of any possible non-service related stressors.  

In sum, the evidence of record contains medical evidence establishing a diagnosis of PTSD, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  The Veteran has experienced a continuity of psychiatric symptoms since his active duty in Panama.  Essentially, the Veteran's acquired psychiatric disorder, variously diagnosed as PTSD, depression, and depressive disorder NOS, cannot be satisfactorily disassociated from his period of active duty service.  Accordingly, and by resolving all reasonable doubt in favor of the Veteran, the Board concludes that service connection for an acquired psychiatric disorder, to include PTSD, depression, and depressive disorder NOS, is warranted.

C.  Unspecified muscle, joint and neck pain.

The Veteran claims that he has unspecified muscle, joint and neck pain due to his service.  Specifically, he noted that his injuries resulted during his service which involved parachute jumping.

His service treatment records demonstrate complaints of joint and muscle pains on various occasions.  His October 1990 entrance examination noted left ankle pain.  An August 1995 treatment note reflects a report of body aches and a stiff neck.  His June 1996 separation examination noted a right elbow injury with questionable nerve damage and a left ankle injury with questionable improper heel.

Following service, the Veteran underwent a VA examination in January 1997.  It was noted that during his service he sustained multiple injuries while parachuting.  He reported difficulties with his right wrist (a disability for which service connection has already been established), his right elbow, and his left ankle.  Examination of the right elbow revealed a full range of motion with no tenderness.  The examiner could not detect an abnormality.  Examination of the left ankle revealed full range of motion with grating and snapping sensations.  The diagnosis was hypersensitivity of the ulnar nerve of the right elbow and a symptomatic left ankle of unknown etiology.

A February 2006 neuropsychological report noted the Veteran's complaints of   chronic neck pain, as well as general muscle and joint pain.  No objective findings were made and the remainder of the medical records are silent as to the issue in question.

In sum, at no point during the appeal period does the objective medical record reflect objective manifestations of a joint/muscle pain disability.  While the Veteran has reported chronic pain, as noted in his medical records, the Board notes that mere pain, alone, without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001). 

In finding no current disability here, the Board has also considered the lay evidence of record, and acknowledges that a lay person can in some instances establish a diagnosis.  Jandreau, 492 F.3d 1372, 1377 (Fed.Cir.2007).  Here, however, the symptoms in question are complex and potentially systemic in nature, thus the Veteran is not competent to identify any medical condition underlying his reported pain.  Moreover, there is no valid contemporaneous medical diagnosis, or subsequent diagnosis.  Thus, the requirements under Jandreau have not been met and as a result, the lay evidence does not establish a diagnosis here.

In cases such as this, where the competent evidence establishes that the Veteran does not have the disability for which service connection is sought, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the instant appeal, the claim for service connection for an unspecified muscle, joint, and neck pain disability must be denied because the first essential criterion for the grant of service connection-competent evidence of the disability for which service connection is sought-is not met.



ORDER

New and material evidence having been received, the claim of entitlement to service connection for bilateral hearing loss is reopened. 

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD is granted, subject to governing criteria applicable to the payment of monetary benefits. 

Entitlement to service connection for unspecified muscle, joint and neck pain is denied.


REMAND

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The threshold for finding a link between current disability and disease or injury in service is low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

If the medical evidence of record is insufficient, or, in the opinion of the Board, of doubtful weight or credibility, the Board is always free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  However, it is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

Regarding the Veteran's claim for headaches, service treatment records reflect complaints on multiple occasions.  Specifically, in August 1995, the Veteran presented with migraine headaches.  His June 1996 Report of Medical History also noted that been experiencing severe headaches due to a head injury.  Post-service, 
a January 2006 letter from a private physician contained a diagnosis of migraine headaches.  

The Board notes that the Veteran has not been afforded a VA examination in order to determine the nature and etiology of his claimed disability of migraine headaches.  An examination is needed so that a medical professional can express an opinion based on a review of the record and consideration of a complete history as to whether there is a current disability of migraine headaches related to service.  38 C.F.R. § 3.159(c)(4)(iii); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Regarding the vestibular disorder claim, service treatment records show complaints of dizziness.  Specifically, a September 1995 treatment reported noted questionable vertigo.

In a VA neuropsychology screening examination in January 2006, the VA neuropsychologist diagnosed the Veteran with "possible Meniere's disease."

Based on the foregoing, an examination should be afforded as to this claim as well.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated her for the disability on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow her the opportunity to obtain and submit those records for VA review.

2.  The Veteran should be afforded a VA examination by a physician with appropriate expertise to determine the nature and etiology of any current migraine headache disability.  The claims folders should be made available to and reviewed by the examiner. All necessary tests should be conducted.

Based on the examination results and the review of the claims folders, the examiner should provide an opinion as to whether the Veteran has a current migraine headache disability and if so, whether it is as likely as not (i.e., a 50 percent or better probability) that the disorder was present during the Veteran's active service or is etiologically related to his active service.  The rationale for any opinion expressed must be provided.  

3.  The Veteran should be afforded a VA examination by a physician with appropriate expertise to determine the nature and etiology of any current vestibular disorder.  The claims folders should be made available to and reviewed by the examiner.  All necessary tests should be conducted.

Based on the examination results and the review of the claims folders, the examiner should provide an opinion as to whether the Veteran has a current vestibular disorder and if so, whether it is as likely as not (i.e., a 50 percent or better probability) that the disorder was present during the Veteran's active service or is etiologically related to his active service.  The rationale for any opinion expressed must be provided.  

4.  Following the completion of any additional development deemed to be required, re-adjudicate the claims.  If any of the claims remain denied, issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


